Title: To Alexander Hamilton from James McHenry, 16 April 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, April 16, 1799. “I have received this morning your two letters dated the 15. instant.… Several Officers appointed to the new Regiments had expressed uneasiness upon the ground of not receiving their Commissions. I know however the uneasiness among some of them proceeded from another cause. They were apprehensive they were to receive no pay ’till called into actual service, while some of them would have hoped that the first commissioned would be intitled to priority of Rank. To quiet any apprehensions on the first account and remove any expectations on the second I issued a circular letter upon the first of April instant of which the enclosed is a Copy. I do not know whether you recollect that Commissions were not issued to the Officers of the Army directed to be raised in 1792 ’till a twelve month after their appointment.… The field Officers for New Hampshire viz. One Lieutenant Colonel and one Major and one Major for Vermont cannot possibly be appointed for some time. The Representation from New Hampshire just before the rising of Congress requested that nominations to the President might be delayed till they could return home and have an opportunity to forward me the names of qualified persons to fill these Offices. I have not yet heard from them and after I do I must transmit my choice to the President for his approbation before I can announce their being appointed.…”
